Citation Nr: 1402559	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  11-08 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  For the period prior to March 14, 2011, entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  For the period beginning on March 14, 2011, entitlement to an evaluation in excess of 70 percent for PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1943 to January 1946, followed by unverified Army National Guard Service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for post-traumatic stress disorder (PTSD) and established a rating of 30 percent with an effective date of February 9, 2010.  A September 2013 decision by the RO in Waco, Texas granted a 70 percent rating for the Veteran's service-connected PTSD with an effective date of March 14, 2011.  As the September 2013 decision did not award the highest possible evaluation, and because the Veteran is presumed to be seeking the maximum possible evaluation, his claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2012).


FINDINGS OF FACT

1.  For the period prior to March 14, 2011, the Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), but not by occupational and social impairment with reduced reliability and productivity.  

2.  For the period beginning on March 14, 2011, the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; but not by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period prior to March 14, 2011, the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R.  § 4.130, Diagnostic Code 9411 (2013).

2.  For the period beginning on March 14, 2011, the criteria for a rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.



B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c) (2013).  The RO associated the Veteran's service and VA treatment records with the claims file and as such, the Board finds VA has satisfied its duty to assist with the procurement of records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c) (4) (2013).  In this case, the Veteran was provided with VA examinations in March 2010 and February 2013.  The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted a thorough medical examination of the Veteran.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Merits of the Claim

The Veteran contends that he is entitled to an initial rating in excess of 30 percent for his service-connected PTSD for the period prior to March 14, 2011 and a rating in excess of 70 percent for the period beginning on March 14, 2011.  The Board finds that increased ratings are not warranted.  

A. Schedular Rating Legal Criteria 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2013).  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.

The Veteran's service-connected PTSD is currently rated at 30 percent under Diagnostic Code 9411 for the period prior to March 14, 2011 and 70 percent for the period beginning on March 14, 2011.  38 C.F.R. § 4.130 (2013).  PTSD is rated using the General Rating Formula for Mental Disorders (General Formula). 

Under the General Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.   

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name.  Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 117. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th Ed. 1994) [hereinafter DSM-IV]).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 (2013) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  GAF scores ranging from 41 to 50 reflect more serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See id.  

B.  Schedular Rating Prior to March 14, 2011 

For the reasons outlined below, the Board finds that a rating in excess of 30 percent is not warranted prior to March 14, 2011.  The evidence of record shows that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), but not occupational and social impairment with reduced reliability and productivity.  

A January 2010 VA social work note indicated that the Veteran experienced depressed mood and moderate to severe levels of anxiety.  A GAF score of 60 was provided, indicative of moderate symptoms.  

The Veteran was afforded a VA PTSD examination in March 2010.  The examination indicated that the Veteran's mood was mildly depressed, that he had recurrent nightmares and sleep problems and that he suffered from irritability and hypervigilance.  The examination also stated the Veteran's interpersonal relationships are "moderately impaired secondary to his PTSD".  With regard to occupational functioning, the examination stated that the Veteran retired after 33 years with the same company, where he had worked as a machinist.  The examination states "[u]nable to judge the impact that the PTSD would have on current employment without resorting to speculation".    

A March 2010 Vet Center intake record listed the Veteran's manner as "anxious", noted that the Veteran had sleep disturbances due to combat related nightmares and that he was hypervigilant and had depressed mood.  This record stated that the Veteran's PTSD symptoms "cause significant social distress and impairment".  In addition, the record stated that the Veteran "distances himself emotionally from his family", that he only feels comfortable with war Veterans, avoids family gatherings, isolates and "does not feel connected to people and shows anger but not loving emotions".  Finally, this record reflects a GAF score of 50 and stated that the Veteran has "chronic, severe" PTSD.  

Additional individual therapy notes from the Vet Center in March 2010, April 2010 and November 2010 reflect that the Veteran also had symptoms of anxiety.  

Also of record are letters submitted by three of the Veteran's family members that provide additional evidence of the Veteran's symptomatology.   

The evidence of record shows that the Veteran had exhibited such symptoms as depressed mood, anxiety, hypervigilance and sleep impairment and had suffered social impairment as a result of his service-connected PTSD.         

Based on this evidence, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a schedular 30 percent rating.  See 38 C.F.R. § 4.7 (2013).  Although he does not have some of the listed symptoms provided with a 30 percent rating, the provided symptoms are not to be treated as a checklist when determining what rating is appropriate.  Mauerhan, 16 Vet. App. at 442.  In addition, while the evidence of record reflects moderate to severe social impairment, 38 C.F.R. § 4.126(b) (2013) provides that the extent of social impairment will be considered when evaluating a disability, but an evaluation shall not be assigned solely on the basis of social impairment.  Therefore, a rating of 30 percent, but no higher, is warranted.

As previously discussed, a GAF score of 60 reflects more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers) and a GAF score of 50 reflects more serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The GAF scores of 50 and 60 are consistent with the level of severity of the symptoms provided for the 30 percent rating level, as the Veteran had moderately serious to serious symptoms.  

A rating of 50 percent is not warranted because the preponderance of the evidence is against a finding that the Veteran has occupational and social impairment with reduced reliability and productivity.  There is no medical or lay evidence indicating that the Veteran has exhibited the symptoms of flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking and disturbances of motivation and mood.  Specifically, the March 2010 VA PTSD examination found the Veteran's affect and speech to be within normal limits, the Veteran's memory function to be age appropriate, the Veteran's judgment intact and the Veteran's thought processes grossly intact.  The March 2010 VA Vet Center intake record reported that the Veteran had appropriate affect, appropriate speech, normal memory function and good judgment.  Both the March 2010 VA PTSD examination and the March 2010 VA Vet Center intake record reflect depressed mood, but not disturbances of motivation and mood.  

With regard to difficulty in establishing and maintaining effective work and social relationships, the evidence does reflect that the Veteran suffered from moderate to severe social impairment.  However, as discussed above, 38 C.F.R. § 4.126(b) (2013) provides that the extent of social impairment will be considered when evaluating a disability, but an evaluation shall not be assigned solely on the basis of social impairment.  

With regard to symptoms beyond a 50 percent rating, the March 2010 VA Vet Center intake record reflected that while the Veteran had suicidal thoughts in the past, he was not currently experiencing them at the time of examination.  As will be discussed below, the first recorded report of suicidal ideation by the Veteran did not occur until March 14, 2011.  Furthermore, there is no evidence of near continuous panic or depression that is affecting the Veteran's ability to function independently.  He has not neglected his personal hygiene or had problems with spatial orientation.  Nor has there been shown grossly inappropriate behavior, hallucinations, or other symptoms on par with the severity contemplated in the higher ratings. 

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  For the period prior to March 14, 2011, the evidence of record reflects that the Veteran suffered from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), but not occupational and social impairment with reduced reliability and productivity.  As a result, entitlement to a rating in excess of 30 percent for PTSD for the period prior to March 14, 2011is denied.  38 U.S.C.A.      § 1155 (West 2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  


C.  Extraschedular Rating Prior to March 14, 2011

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied for the period prior to March 14, 2011.  The Veteran's service-connected PTSD was manifested by signs and symptoms such as depressed mood, anxiety, hypervigilance, sleep impairment and social impairment.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula).  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, such as depressed mood, anxiety, hypervigilance, sleep impairment and social impairment.  See id.

Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) and by symptoms such as depressed mood, anxiety, hypervigilance, sleep impairment and social impairment.  In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected PTSD caused marked absence from work or resulted in any hospitalizations.  Therefore, the Veteran's service-connected PTSD did not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b) (1) (2013).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  As a result, the evidence of record does not warrant referral for an extraschedular rating for the period prior to March 14, 2011.  

D.  Schedular Rating Beginning on March 14, 2011 

For the reasons outlined below, the Board finds that a rating in excess of 70 percent, is not warranted for the period beginning on March 14, 2011, as the evidence shows that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood, but not total occupational and social impairment.  

A March 14, 2011 VA treatment record from the Veteran's primary care physician indicates that the Veteran reported "some" suicidal ideation and that his PTSD symptoms were getting worse.  The Veteran's primary care physician conducted a suicide risk assessment and found the Veteran to be a moderate risk and referred the Veteran for a mental health appointment.  A March 14, 2011 VA mental health treatment record states that the Veteran was having "passive chronic" suicidal ideation, but a suicide risk assessment found the Veteran to be a low risk.  The mental health treatment record includes a GAF score of 50.  A March 16, 2011 note from individual counseling at the Vet Center indicates that the Veteran reported "some" suicidal ideation and that he has had an "increase in all PTSD symptoms".     


The February 2013 VA PTSD examination indicates that the Veteran is unable to establish and maintain effective relationships.  The examination includes a GAF score of 45.    

Based on this evidence, the Board finds that as of the March 2011 date, it is the first factually ascertainable increase in the severity of the Veteran's disability.  At that point, the Veteran's disability picture more nearly approximates the criteria for a schedular 70 percent rating as currently assigned.  See 38 C.F.R. § 4.7 (2013).  Although he does not have several of the listed symptoms provided with a 70 percent rating, the provided symptoms are not to be treated as a checklist when determining what rating is appropriate.  Mauerhan, 16 Vet. App. at 442.  Therefore, a rating of 70 percent, but no higher, is warranted.

As previously discussed, GAF scores of 45 and 50 reflect more serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  These GAF scores are consistent with the level of severity of the symptoms provided for the 70 percent rating level, as the Veteran has serious symptoms, such as suicidal ideation, as well as severe impairment with respect to social functions, as indicated by the February 2013 VA PTSD examination indicating that the Veteran is unable to establish and maintain effective relationships.  

A rating of 100 percent is not warranted because the preponderance of the evidence is against a finding that the Veteran has total occupational and social impairment. 

Again, there is no medical or lay evidence indicating that the Veteran has gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives and own occupation or name.  The February 2013 VA PTSD examination reported negative findings for all of those symptoms and other VA treatment records also do not present evidence of any of those symptoms.  

While the Veteran has reported suicidal ideation, as discussed above, the evidence does not show that there is a persistent danger that the Veteran will hurt himself or others.  The March 14, 2011 VA primary care physician note indicates no suicide plans or intent and the March 14, 2011 VA mental health treatment record states that the Veteran had no current intent or history of suicide.  Both the March 14, 2011 primary care physician record and the March 14, 2011 mental health treatment record, in suicide risk screenings, indicate that while the Veteran did have suicidal thoughts, he had no current or specified plan for acting on those thoughts and that the Veteran did not intend to act on those thoughts.  In addition, the March 16, 2011 Vet Center counseling note states the Veteran denied any suicidal plans, has no intent and no history of suicide attempts.  Further, the Veteran has not made any lay statements indicating that he is a persistent danger to either himself or others.  In sum, while the Veteran has reported suicidal ideation, the evidence does not show that there is a persistent danger that the Veteran will hurt himself or others.

Finally, the Veteran does not suffer from total occupational and social impairment. The February 2013 VA PTSD examination indicates that the Veteran exhibited occupational and social impairment with reduced reliability and productivity.  The examination also stated that the Veteran has remained married to his first wife of 66 years and lives with her.  The examination states that the Veteran keeps in touch with one of his sons that lives in town "very regularly" and has another son that he sees "less often".  The examination further states that the Veteran "attends church when possible" and "stays in occasional contact with neighbors".  In sum, the Veteran does not suffer from total occupational and social impairment and as such, a rating of 100 percent is not warranted for the period beginning on March 14, 2011.     

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).   The evidence of record indicates a worsening of the Veteran's PTSD symptoms, along with the first reports of suicidal ideation on March 14, 2011, and as such the 70 percent rating assigned is warranted beginning on March 14, 2011.  The evidence of record does not reflect that the Veteran suffers from total occupational and social impairment, and as a result, entitlement to a rating in excess of 70 percent for PTSD for the period beginning on March 14, 2011 is denied.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).   

E.  Extraschedular Rating Beginning on March 14, 2011

Neither the first nor second Thun element is satisfied for the period beginning on March 14, 2011.  The Veteran's service-connected PTSD is manifested by signs and symptoms such as suicidal ideation and an inability to establish and maintain effective relationships.  These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula).  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, such as suicidal ideation and an inability to establish and maintain effective relationships.  See id.

Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by occupational and social impairment with deficiencies in most areas, such as work, school family relations, judgment, thinking, or mood, and by symptoms such as suicidal ideation and an inability to establish and maintain effective relationships.  In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his PTSD has caused marked absence from work or has resulted in any hospitalizations.  Therefore, the Veteran's service-connected PTSD does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b) (1) (2013).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  As a result, the evidence of record does not warrant referral for an extraschedular rating for the period beginning on March 14, 2011.  


ORDER


For the period prior to March 14, 2011, entitlement to a rating in excess of 30 percent for PTSD is denied.  

For the period beginning on March 14, 2011, entitlement to a rating in excess of 70 percent for PTSD is denied.  




____________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


